                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 JOHN ALBERICI, individually and on                                CIVIL ACTION
 behalf of all other similarly situated
                                                                   NO. 18-2279
           v.

 RECRO PHARMA, INC., GERALDINE
 A. HENWOOD, RYAN D. LAKE, and
 MICHAEL CELANO, STEWART
 MCCALLUM, and JOHN HARLOW

                   ORDER RE MOTION TO DISMISS AMENDED COMPLAINT

          AND NOW, this 14th day of February 2020, upon consideration of Defendants’ Motion to

Dismiss the Amended Complaint, (ECF 31), Plaintiff’s Response in Opposition, (ECF 32),

Defendants’ Reply, (ECF 33), and the supplemental briefing, (ECF 41 (Plaintiff’s Supplemental

Memorandum); ECF 43 (Defendants’ Supplemental Memorandum)), and for the reasons stated in

the foregoing Memorandum, it is hereby ORDERED that Defendants’ Motion is GRANTED and

Plaintiff’s Amended Complaint is DISMISSED without prejudice. Plaintiff may file a second

amended complaint within fourteen days of this Order.

                                                                      BY THE COURT:

                                                                      s/ Michael M. Baylson
                                                                      _______________________________
                                                                      MICHAEL M. BAYLSON
                                                                      United States District Judge

O:\CIVIL 18\18-2279 ALberici v RecroPharma\18cv2279 Order re Motion to Dismiss.docx
